The opinion of the court was filed March 3, 1884.
Per Curiam: —
The order under which, the property in question was sold, superseded the previous order. The sheriff gave notice to the bidders that he was selling only the right, title and interest of the defendant in the execution, in the property, and that he could not deliver possession thereof to the purchaser. The plaintiff bought with full knowledge of the limited interest sold, and that the sheriff would not-*400deliver possession of the property to him. In view of the manner the sale was made, the true owners were not precluded from asserting their title to the property. We see no error in the record.
Judgment affirmed.